Wade, O. J.
I concur m tbe foregoing decision, with the following statement:
At the time the decision was rendered below, the law of 1872, prescribing the penalty in cases of nuisance, as published in the Codified Statutes, provided that the penalty, in all cases, should be a fine of $1,000, while the statute of 1865 provided a penalty in any sum from $1 to $1,000. The law of 1872 took effect theolst'of August of that year, while that of 1865 remained in force up to that time. The offense charged in the indictment is alleged to have been committed continuously from the 21st day of June, 1872, to the first Monday of November of that year.
Upon a verdict of guilty on such an indictment, with the statutes in the condition as stated, it would have been utterly impossible for the court to have rendered any judgment whatever, unless it undertook arbitrarily to determine which offense the defendant was guilty of, and to say that the jury found the defendant guilty under the old statute in force up to the 1st of August, or under the new one, in force after that time up to the time of finding the indictment. And for this reason the demurrer was sustained. Upon further investigation it is ascertained that the statute of 1872, as published, was erroneous, and that the act of 1872, as it was enacted by the legislature and approved, was and is an exact copy of .the statute of 1865, and hence the only reason for the decision below fails, and for these reasons I concur in the decision as herein rendered.